


110 S3458 IS: To prohibit golden parachute payments for former

U.S. Senate
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		2d Session
		S. 3458
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2008
			Mr. Bunning (for
			 himself, Mrs. Dole, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit golden parachute payments for former
		  executives and directors of Fannie Mae and Freddie Mac.
	
	
		1.Prohibition on golden
			 parachutesSection 1318(e)(1)
			 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 (12 U.S.C. 4518(e)(1)), as added by section 1114 of the Federal Housing Finance
			 Regulatory Reform Act of 2008 (Public Law 110–289), is amended by inserting
			 before the period at the end the following: , and shall prohibit any
			 golden parachute payment on or after the date of enactment of this subsection
			 with respect to any executive officer or director of a regulated
			 entity.
		
